AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington
                        KIMBERLY O.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CR-03046-JTR
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION                                        Mar 05, 2019
The court orders that (check one):                                                                                 SEAN F. MCAVOY, CLERK



u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 14) is Granted in part and the matter is REMANDED to the
u
              Commissioner for additional proceedings consistent with the Order at ECF 17. Defendant's Motion for Summary
              Judgment (ECF 15) is Denied. Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              John T. Rodgers                                                on cross-motions for summary
      judgment.


Date: March 5, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          %\Deputy Clerk

                                                                            Angela Noel
